DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2021 has been entered.

Response to Amendment
The amendment filed 04 February 2021 has been entered. Claims 1-3, 5-8, 10, 12-15, and 19-20 remain pending in this application.  Claims 1, 2, 3, 8, 10, 13, 15, 19, and 20 have been amended and claims 4, 9, 11, and 16-18 have been canceled.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10, 12-15, and 19-20 have been considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Objections
Claims 1, 3, and 10 are objected to because of the following informalities:  
Regarding claim 1: 
It is suggested the phrase “and the motor-specific sensor is not present in the system” read --and no motor-specific sensor is present in the system-- to improve clarity.  It does not appear any motor-specific sensor is part of the claimed system.  
It is suggested “the local power system” read --a  local power system-- as the power system lack adequate antecedent basis in claim 1.
Regarding claim 3, it is suggested that the limitation reciting “and not including the motor-specific sensor” read --and does not include any motor-specific sensor--to improve clarity.  The current claim language suggests “the motor specific sensor” exists but is not being included in the “plurality of circuit based sensors associated with the data collector” however, claim 1 recites that the claimed “system” does not include a “motor-specific sensor.”  
Regarding claim 10, it is suggested that the limitation reciting “and not including the motor-specific sensor” read --and does not include any motor-specific sensor--to improve clarity.  The current claim language suggests “the motor specific sensor” exists but is not being included in the “plurality of circuit based sensors associated with the data collector” however, claim 8 recites that the claimed “method” does not include a “motor-specific sensor.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 10, 12-15, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 8, and 15 all recites “frequency peaks that a separated by fractions of a hertz” however Fig. 2 show the spikes 210, 220, and 215, which are assumed to be the claimed “peaks,” are separated by tens of hertz, not “factions of a hertz.”  The use of the phrase “frequency peaks that are separated by fractions of a hertz” suggests there is a sub-hertz peak resolution, however, there does not appear to be support of this in the specification.  The pending specification refers to “high sampling rate” and “high resolution spectrum” but does not appear to specifically support peaks separated by fractions of hertz.  Applicant’s remarks filed 04 February 
Claims 2-3, 5-7, 10, 12-14, and 19-20 not specifically addressed, are also rejected for the reasons above due to dependence on rejected base claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12-15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 15, the pending claim language in both claims recites “and the motor-specific sensor is not present in the system” however the claimed “system” lacks adequate antecedent basis.  Claim 8 is a method claim and no system has been defined.  Claim 15 is directed toward a non-transitory computer readable medium encoded with instructions for controlling a computer program to perform the method as claimed.  No system has been defined in claim 15 either.  Therefore it is unclear what element corresponds to the system and the relationship with the motor-specific sensor is also unclear. For examination it is assumed the data collection sensor is not a motor-specific sensor.  Clarification is required.
Claims 10, 12-14, 19 and 20, no specifically addressed, are also rejected for the reasons above due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parlos US 2010/0169030 (Parlos) in view of Athikessavan et al. US 2015/0260794 (Athikessavan).
Regarding claim 1, Parlos teaches (Fig. 1, 8, 12, 15, 31, 38) a system (see abstract – device for determining conditions of electromechanical machines), comprising:
a data collection sensor indirectly electrically coupled to a motor (see Fig. 12 – per para [0070], embedded device 102, as shown in Fig. 1, along with current transformers, labeled 1240 in Fig. 12, serves as condition monitoring and assessment device for motor 1202.  As shown in Fig. 12 – the device 102 is installed remotely at the electric power distribution system and is therefore indirectly coupled to motor 1202), wherein the data collection sensor is not a motor-specific sensor (see Fig. 12 and para [0070] – current transformers 1240 in Fig. 12 are not specific to the motor 1202), and the motor-specific sensor is not present in the system, and is directly attached to a circuit breaker associated with the motor (see para [0070-0071] – the sensing is performed by transducers at the switchgear and there is no direct sensing at the motor); and
a processor (see Fig. 1 and 8 – DSP processor 150) functioning as a Motor Current Signature analyzer (MCSA) detecting performance conditions of the motor based only on a measured power draw current data captured by the data collection sensor and providing condition information indicative of a fault in the motor based on the detected performance conditions of the motor based only on the measured power draw current data (see claim 9 – disaggregating the bus current to determine deteriorating conditions.  Also see para [0070]), wherein the data collection sensor is part of a data collector coupled to the local power system associated with the motor to monitor aggregate power used at a location (see Fig. 8 and 12 – current transformers 1240 in device 102 is embedded at the distribution system as shown in Fig. 12.  Current transformers are coupled to various circuitry in the device 102 as shown in Fig. 8, and also coupled to computer via wireless interface 1250 thus making it part of a “data collector.” As shown in Fig. 8 – device 102 includes current and voltage monitoring and therefore corresponds to aggregate power monitoring),
the data collector is configured to collect super-high-frequency current samples over a sufficient time period so as to be used for a current draw spectrum measured by the data collector that provides frequency peaks that are separated by fractions of a hertz and are independent from a current frequency of the local power system (see Figs. 31, 38 – system collects high frequency data and provides frequency peaks that are independent of local power system. Also see para [0102] – inputs sampled at 2000-5000 samples/sec).
Parlos does not explicitly teach detecting performance based on current only and wherein in a healthy motor, the spectrum signal is flat aside from the frequency peaks being 60Hz. in a motor with broken rotor bars, the spectrum signal includes the frequency peaks at 60Hz and spikes in energy at frequencies on either side of each of the frequency peaks at 60Hz. which are caused by the broken rotor bars.
Athikessavan teaches (Fig. 1, 2, 5, 6, 7) detecting performance based on current only (see Fig. 7 – broken rotor bars are determined based on current spectrum only) and wherein in a healthy motor, the spectrum signal is flat aside from the frequency peaks being 60Hz (see Fig.7 – step S106 – if no harmonic sidebands are present, the motor is determined healthy in step S107.  Also see Fig. 1 illustrating frequency spectrum of fault free motor which shows spectrum similar to that of Fig. 1 in the pending application), in a motor with broken rotor bars (see Fig. 2 and para [0068] – frequency spectrum of motor current in motor with broken rotor bar), the spectrum signal includes the frequency peaks at 60Hz (see Fig. 2 – peak at fundamental frequency) and spikes in energy at frequencies on either side of each of the frequency peaks at fundamental frequency which are caused by the broken rotor bars (see Fig. 2 and para [0010] – sidebands of fundamental frequency indicate that broken rotor fault).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system monitoring current drawn by the motor as taught by Parlos to include detecting performance based on the current only wherein a healthy motor the spectrum is flat and in motor with broken rotor bars the spectrum has side peaks as taught by Athikessavan as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to identify broken rotor bars as taught by Athikessavan.  
Regarding claim 2, Parlos teaches (Fig. 1, 8, 12, 15, 31, 38) the system of claim 1, wherein data collection sensor is independently positioned from the motor, and the motor is not accessed to replace the data collection sensor (see Fig. 12 – per para [0070], embedded device 102, as shown in Fig. 1, along with current transformers (labeled 1240 in Fig. 12) serves as condition monitoring and assessment device for motor 1202.  As shown in Fig. 12 – the device 102 is installed remotely at the electric power distribution system and is therefore independently positioned from the motor 1202.  The motor 1202 is not accessed to replace device 102).
Regarding claim 3, Parlos teaches (Fig. 1, 8, 12, 15, 31, 38) the system of claim 2, wherein the data collection sensor is one of a plurality of circuit based sensors associated with the data collector, the plurality of circuit based sensors configured to collect power usage data at a central location and not including the motor-specific sensor (see Fig. 8 – in addition to the current transformers (CTs) used to monitor current, device 102 includes potential transformers (PTs) for voltage measurement.  As shown in Fig. 12 – information regarding current and voltage measurements is transmitted to remote computer via wireless network 1250).
Regarding claim 6, Parlos teaches (Fig. 1, 8, 12, 15, 31, 38) the system of claim 2, further comprising the data collection sensor collecting data over an extended period of time, wherein the processor is configured to detect changes in the current draw of the motor and correlate changes to developing faults in the motor based on a predictive model that comprises a statistical model based on data of other motors having a same number of poles and slots as the motor (see claims 1 and 9 – current measured is collected and used to diagnose deteriorating machine conditions as well as predicting useful life.  Also see para [0222] citing comparison to “healthy” motor which corresponds to motor having same poles and slots).
Regarding claim 8, Parlos teaches method of detecting a fault in a motor (see claim 9 – method for diagnosing conditions of rotating machines), the method comprising:
measuring, by a data collection sensor indirectly electrically coupled to the motor (see Fig. 12 – per para [0070], embedded device 102, as shown in Fig. 1, along with current transformers labeled 1240 in Fig. 12, serves as condition monitoring and assessment device for motor 1202.  As shown in Fig. 12 – the device 102 is installed remotely at the electric power distribution system and is therefore indirectly coupled to motor 1202), power draw current data from the motor (see claim 9 – disaggregating the bus current to determine deteriorating conditions), wherein the data collection sensor is not a motor-specific sensor, and the motor-specific sensor is not present in the system, and is directly attached to a circuit breaker associated with the motor (see Fig. 12 and para [0070] – current transformers 1240 in Fig. 12 are not specific to the motor 1202.  The sensing performed is by transducers and there is no direct sensing at the motor.  Also see para [0005] – current transformers are included in switchgear feeding motors. See Fig. 15),
detecting, by a processor functioning as a Motor Current Signature analyzer (MCSA) (see Fig. 1 and 8 – DSP processor 150), performance conditions of the motor based only on the measured power draw current data (see claim 9 – disaggregating the bus current to determine deteriorating conditions); and providing condition information indicative of a fault in the motor based on the detected performance conditions of the motor, based only on the measured power draw current data to a user (see claim 9 and also Fig. 12 – wireless transmission of equipment health information through wireless link 1210);
wherein the data collection sensor is part of a data collector coupled to the local power system associated with the motor to monitor aggregate power used at a location (see Fig. 8 and 12 – current transformers 1240 in device 102 is embedded at the distribution system as shown in Fig. 12.  Current transformers are coupled to various circuitry in the device 102 as shown in Fig. 8, and also coupled to computer via wireless interface 1250 thus making it part of a “data collector.” As shown in Fig. 8 – device 102 includes current and voltage monitoring and therefore corresponds to aggregate power monitoring), the data collector is configured to collect super-high-frequency current samples over a sufficient time period so as to be used for a current draw spectrum measured by the data collector that provides frequency peaks that are separated by fractions of a hertz and are independent from a current frequency of the local power system (see Figs. 31, 38 – system collects high frequency data and provides frequency peaks that are independent of local power system. Also see para [0102] – inputs sampled at 2000-5000 samples/sec).
Parlos does not explicitly teach detecting performance based on current only and wherein in a healthy motor, the spectrum signal is flat aside from the frequency peaks being 60Hz. in a motor with broken rotor bars, the spectrum signal includes the frequency peaks at 60Hz and spikes in energy at frequencies on either side of each of the frequency peaks at 60Hz. which are caused by the broken rotor bars.
Athikessavan teaches (Fig. 1, 2, 5, 6, 7) detecting performance based on current only see Fig. 7 – broken rotator bars are determined based on current spectrum only) and wherein in a healthy motor, the spectrum signal is flat aside from the frequency peaks being 60Hz (see Fig.7 – step S106 – if no harmonic sidebands are present, the motor is determined healthy in step S107.  Also see Fig. 1 illustrating frequency spectrum of fault free motor which shows spectrum similar to that of Fig. 1 in the pending application), in a motor with broken rotor bars (see Fig. 2 and para [0068] – frequency spectrum of motor current in motor with broken rotor bar), the spectrum signal includes the frequency peaks at 60Hz (see Fig. 2 – peak at fundamental frequency 50 Hz) and spikes in energy at frequencies on either side of each of the frequency peaks at 60Hz which are caused by the broken rotor bars (see Fig. 2 and para [0010] – sidebands of fundamental frequency indicate broken rotor fault).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring current drawn by the motor as taught by Parlos to include detecting performance based on the current only wherein a healthy motor the spectrum is flat and in motor with broken rotor bars the spectrum has side peaks as taught by Athikessavan as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to identify broken rotor bars as taught by Athikessavan.  
Regarding claim 10, Parlos teaches (Fig. 1, 8, and 12) a method of claim 8, wherein the data collection sensor is one of a plurality of circuit based sensors associated with the data collector, the plurality of circuit based sensors configured to collect power usage data at a central location and not including the motor-specific sensor (see Fig. 8 – in addition to the current transformers (CTs) used to monitory current, device 102 includes potential transformers (PTs) for voltage measurement.  As shown in Fig. 12 – information regarding current and voltage measurements is transmitted to remote computer via wireless network 1250).
Regarding claim 13, Parlos teaches the method of claim 10, further comprising collecting power draw current data over an extended period of time, and
detecting changes in the current draw of the motor and correlate changes to developing faults in the motor based on a predictive model that comprises a statistical model based on data of other motors having a same number of poles and slots as the motor (see claims 1 and 9 – current measured is collected and used to diagnose deteriorating machine conditions as well as predicting useful life.  Also see para [0222] citing comparison to “healthy” motor which corresponds to motor having same poles and slots).
Regarding claim 15, Parlos teaches (Fig. 1, 8, 12, 15, 31, 38) a non-transitory computer readable medium encoded with instructions for controlling a computer to perform a method of detecting a fault in a motor (see para [0087-0088] – embodiment of inventions include computer program stored on computer-readable medium.  Method includes fault detection per claim 9), the method comprising:
measuring, by a data collection sensor indirectly electrically coupled to the motor see Fig. 12 – per para [0070], embedded device 102, as shown in Fig. 1, along with current transformers labeled 1240 in Fig. 12, serves as condition monitoring and assessment device for motor 1202.  As shown in Fig. 12 – the device 102 is installed remotely at the electric power distribution system and is therefore indirectly coupled to motor 1202), power draw current data from the motor (see claim 9 – disaggregating the bus current to determine deteriorating conditions), wherein the data collection sensor is not a motor-specific sensor, and the motor-specific sensor is not present in the system, and is directly attached to a circuit breaker associated with the motor (see Fig. 12 and para [0070] – current transformers 1240 in Fig. 12 are not specific to the motor 1202.  The sensing performed is by transducers and there is no direct sensing at the motor.  Also see para [0005] – current transformers are included in switchgear feeding motors. See Fig. 15),
detecting performance conditions of the motor based on the measured power draw current data (see claim 9 – disaggregating the bus current to determine deteriorating conditions); and providing condition information indicative of a fault in the motor based on the detected performance conditions of the motor, based only on the measured power draw current data, to a user (see claim 9 and also Fig. 12 – wireless transmission of equipment health information through wireless link 1210);
wherein the data collection sensor is part of a data collector coupled to the local power system associated with the motor to monitor aggregate power used at a location (see Fig. 8 and 12 – current transformers 1240 in device 102 is embedded at the distribution system as shown in Fig. 12.  Current transformers are coupled to various circuitry in the device 102 as shown in Fig. 8, and also coupled to computer via wireless interface 1250 thus making it part of a “data collector.” As shown in Fig. 8 – device 102 includes current and voltage monitoring and therefore corresponds to aggregate power monitoring), and wherein the data collection sensor is independently positioned from the motor (see Fig. 12 – embedd3ed device 102 with current transformers 1240 located within distribution system remote from motor), and the motor is not accessed to replace the data collection sensor (see Fig. 12 – embedded device 102 with current transformers 1240 located within distribution system remote from motor), the data collector is configured to collect super-high-frequency current samples over a sufficient time period so as to be used for a current draw spectrum measured by the data collector that provides frequency peaks that are separated by fractions of a hertz and are independent from a current frequency of the local power system (see Figs. 31, 38 – system collects high frequency data and provides frequency peaks that are independent of local power system. Also see para [0102] – inputs sampled at 2000-5000 samples/sec), and further wherein the data collection sensor is one of a plurality of circuit based sensors associated with the data collector, the plurality of circuit based sensors configured to collect power usage data at a central location and not including the motor-specific sensor (see Fig. 8 – in addition to the current transformers (CTs) used to monitory current, device 102 includes potential transformers (PTs) for voltage measurement.  As shown in Fig. 12 – information regarding current and voltage measurements is transmitted to remote computer via wireless network 1250.  Also see Fig. 15, plurality of device 102).
Parlos does not explicitly teach detecting performance based on current only and wherein in a healthy motor, the spectrum signal is flat aside from the frequency peaks being 60Hz, in a motor with broken rotor bars, the spectrum signal includes the frequency peaks at 60Hz and spikes in energy at frequencies on either side of each of the frequency peaks at 60Hz, which are caused by the broken rotor bars.
Athikessavan teaches (Fig. 1, 2, 5, 6, 7) detecting performance based on current only see Fig. 7 – broken rotator bars are determined based on current spectrum only) and wherein in a healthy motor, the spectrum signal is flat aside from the frequency peaks being 60Hz (see Fig.7 – step S106 – if no harmonic sidebands are present, the motor is determined healthy in step S107.  Also see Fig. 1 illustrating frequency spectrum of fault free motor which shows spectrum similar to that of Fig. 1 in the pending application), in a motor with broken rotor bars (see Fig. 2 and para [0068] – frequency spectrum of motor current in motor with broken rotor bar), the spectrum signal includes the frequency peaks at 60 Hz(see Fig. 2 – peak at fundamental frequency 50 Hz) and spikes in energy at frequencies on either side of each of the frequency peaks at 60 Hz which are caused by the broken rotor bars (see Fig. 2 and para [0010] – sidebands of fundamental frequency at 50 Hz indicate that broken rotor fault).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring current drawn by the motor as taught by Parlos to include detecting performance based on the current only wherein a healthy motor the spectrum is flat and in motor with broken rotor bars the spectrum has side peaks as taught by Athikessavan as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to identify broken rotor bars as taught by Athikessavan.  

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parlos US 2010/0169030 (Parlos) in view of Athikessavan et al. US 2015/0260794 (Athikessavan) and in further view of Haynes et al. US 4,965,513 (Haynes).
Regarding claim 5, Parlos teaches (Figs. 1, 8, and 12) system of claim 3, wherein each of the plurality of circuit based sensors are attached to corresponding ones of the one or more circuit breakers that are each associated with respective motors being monitored by the data collector (see para [0005] – current transformers are included in switchgear feeding motors. See Fig. 15), networked together and wired into an independent communication interface to communicate with the processor (see Fig. 8 – current transducer (CTs) and potential transducers (PTs) within each device are networked with processor 150 as shown.  As shown in Fig. 15, each device 102 communicates with remote computer).
Parlos in view of Athikessavan does not explicitly teach the sensors clipped onto circuit.
Haynes teaches (Fig. 1) sensors clipped onto the circuit (see Fig. 1 – clamp-on current transformer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current transformers taught by Parlos in view of Athikessavan to be clipped onto the circuit as taught by Haynes as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to easily interface the sensor with existing circuits. 
Regarding claim 12, Parlos teaches (Figs. 1, 8, and 12) a method of claim 10, wherein each of the plurality of circuit based sensors are attached onto corresponding ones of the one or more circuit breakers that are each associated with respective motors being monitored by the data collector (see para [0005] – current transformers are included in switchgear feeding motors. See Fig. 15), networked together and wired into an independent communication interface to communicate with the processor (see Fig. 8 – current transducer (CTs) and potential transducers (PTs) within each device are networked with processor 150 as shown.  As shown in Fig. 15, each device 102 communicates with remote computer).
Parlos in view of Athikessavan does not explicitly teach the sensors clipped onto circuit.
Haynes teaches (Fig. 1) sensors clipped onto the circuit (see Fig. 1 – clamp-on current transformer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current transformers taught by Parlos in view of Athikessavan to be clipped onto the circuit as taught by Haynes as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to easily interface the sensor with existing circuits. 
Regarding claim 19, Parlos teaches (Figs. 1, 8, and 12) the non-transitory computer readable medium of claim 15, wherein each of the plurality    of    circuit based sensors are attached onto corresponding ones of the one or more circuit breakers that are each associated with respective motors being monitored by the data collector (see para [0005] – current transformers are included in switchgear feeding motors. See Fig. 15), networked together and wired into an independent communication interface to communicate with the processor (see Fig. 8 – current transducer (CTs) and potential transducers (PTs) within each device are networked with processor 150 as shown.  As shown in Fig. 15, each device 102 communicates with remote computer).
Parlos in view of Athikessavan does not explicitly teach the sensors clipped onto circuit.
Haynes teaches (Fig. 1) sensors clipped onto the circuit (see Fig. 1 – clamp-on current transformer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current transformers taught by Parlos in view of Athikessavan to be clipped onto the circuit as taught by Haynes as not more than predictable use of prior art elements according to established functions.  One would be motivated to make such a modification in order to easily interface the sensor with existing circuits. 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parlos US 2010/0169030 (Parlos) in view of Athikessavan et al. US 2015/0260794 (Athikessavan) and in further view of Pham et al. US 2010/0293397 (Pham).
Regarding claim 7, Parlos teaches (Figs. 1, 8, and 12) the system of claim 6, the system further comprising an algorithm to detect set-point problem in an appliance based on the developing faults correlated to the detected changes in the current draw, and determines a time estimate until the developing faults becomes one or more total faults (see claims 1 and 9 – current measured is collected and used to diagnose deteriorating machine conditions as well as predicting useful life.  Also see para [0222] citing comparison to “healthy” motor which corresponds to motor having same poles and slots).
Parlos in view of Athikessavan does not explicitly teach a short cycling detector.
Pham teaches (para [0076]) a short cycling detection (see para [0076] - current sensor 80 is used to provide diagnostic related to short cycling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Parlos in view of Athikessavan to include a short cycling detector as taught by Pham in order to achieve the predictable results of determining faults that require corrective maintenance.
Regarding claim 14, Parlos teaches (Figs. 1, 8, 12, and 15) the method of claim 13, further comprising using an algorithm to detect set-point problems in an appliance based on the developing faults correlated to the detected changes in the current draw, and determines a time estimate until the developing faults becomes one or more total faults (see claims 1 and 9 – current measured is collected and used to diagnose deteriorating machine conditions as well as predicting useful life.  Also see para [0222] citing comparison to “healthy” motor which corresponds to set-point problems).
Parlos in view of Athikessavan does not teach short cycling detection.
Pham teaches (para [0076]) a short cycling detection (see para [0076] - current sensor 80 is used to provide diagnostic related to short cycling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Parlos in view of Athikessavan to include a short cycling detector as taught by Pham in order to achieve the predictable results of determining faults that require corrective maintenance.
Regarding claim 20, Parlos teaches (Figs. 1, 8, and 12) the non-transitory computer readable medium of claim 15, further comprising collecting power draw current data over an extended period of time and detecting changes in the current draw of the motor and correlating changes to developing faults in the motor based on a predictive model (see claims 1 and 9 – current measured is collected and used to diagnose deteriorating machine conditions as well as predicting useful life.  ), and an algorithm to detect set-point problems in an appliance based on the developing faults correlated to the detected changes in the current draw (see claims 1 and 9 – current measured is collected and used to diagnose deteriorating machine conditions as well as predicting useful life.)
Parlos in view of Athikessavan does not teach detecting short cycling.
Pham teaches (para [0076]) a short cycling detection (see para [0076] - current sensor 80 is used to provide diagnostic related to short cycling).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Parlos in view of Athikessavan to include a short cycling detector as taught by Pham in order to achieve the predictable results of determining faults that require corrective maintenance.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kilman US 5,049,815 – teaches detection of rotor faults in an induction motor by analysis of a frequency spectrum of the current drawn by the motor under test.  See Figs. 3-4 for frequency spectra.
Parlos et al. US 6,590,362 – teaches a method and system for early detection of incipient faults in an electric motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEE E RODAK/Primary Examiner, Art Unit 2868